DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 27 September 2022. Presently, claims 1 and 3-21 are pending. Claim 2 has been canceled. Claim 21 is new.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Claim 1 recites a “coating powder mixture… comprising… at least organic binder additive.” This is not interpreted to require that the binder is a powder, nor to require that it is dry. Claim 9 recites “the dry composition further comprises at least one additional binder additive.” This is interpreted to require that the additional binder is dry, i.e. in a solid phase according to specification ¶71.
No claim limitations are interpreted under 112(f).
Claim Objections
Claims 11 and 18 are objected to because of the following informalities:
In claims 11 and 18, “makeup” should be corrected to --make up--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stowell (US 6,465,090) in view of Saha (US 2017/0247787).
Regarding claim 1, Stowell discloses:
A sprayable (col 5 lines 14-16) thermal barrier (col 4 lines 7-9 “barrier to thermal radiation” col 7 lines 17-22 “voids serve to reduce the thermal conductivity of the coating,” according to the instant specification at ¶44, alumina is an appropriate material for the thermal barrier coating) coating powder (of protective coating 28) mixture for a gas turbine engine (see turbine blade in Fig 1) comprising:
a dry composition (powder) comprising a low surface area ceramic (alumina) powder (“coarser constituent” col 4 line 67-col 5 line 3, “0.5 m2/g”) having a median particle size greater than 5 microns and less than 50 microns (col 4 lines 38-42, 3-6 micrometers), and
a high surface area ceramic (alumina) powder (“finer constituent” col 5 lines 3-6, “about 10 m2/g”) having a median particle size smaller than 5 microns (col 5 lines 3-10, 65% below 0.3 micrometer), wherein the low surface area ceramic powder makes up at least 50% by weight of the dry composition of the sprayable thermal barrier coating powder mixture (col 5 lines 37-43, the percentage of coarse particles is greater than the percentage of fine particles);
wherein the low surface area ceramic powder has less than 10 meters squared of surface area per gram (“coarser constituent” col 4 line 67-col 5 line 3, “0.5 m2/g”), and wherein the high surface area ceramic powder has greater than 10 meters squared of surface area per gram and less than 4,000 meters squared of surface area per gram (“finer constituent” col 5 lines 3-6, “about 10 m2/g,” about 10 includes some values greater than 10. Alternatively, the particles of the “finer constituent” having the least surface area could be considered as part of the “low surface area ceramic powder,” thus yielding a slightly higher median surface area for the high surface area powder. This is similar to elements of the analysis in the EPO Opinion.); …
Stowell does not disclose:
at least one organic binder additive configured to function as a binder only at temperatures up to 500ºC or below.
The coating of Stowell may be applied by spraying a slurry (col 5 lines 11-45). Stowell does disclose an organic portion of the matrix precursor, which organic portion decomposes during processing of the component (col 7 lines 55-58). Stowell also designates the silica as a “binder matrix” (col 4 lines 15-16). It is not clear that the silica functions as a binder in the green, i.e. uncured state of the coating. Also, the amount of silica used is limited based on the desired properties of the finished coating (col 4 lines 22-37).
Saha teaches:
a sprayable powder based coating (¶20) for a gas turbine component (¶15). The dried powder-based coating (¶31) coating can include a binder, and may be mixed with a carrier liquid to make a slurry (¶32, ¶34). “Addition of binders may facilitate adhesion of the powder-based coating to the substrate and improve green strength of the powder-based coating” (¶28). The binder may include a combination of multiple organic components (¶28), and is compatible with a silicone-based resin (¶29). The binder evaporates during processing, and is not present in the final product (¶28).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Stowell by including an organic binder comprising multiple organic compounds, as taught by Saha, to obtain the benefit of improving adhesion of the coating to the substrate and improving the green strength of the coating. In the combination, evaporation of the binder may leave voids, which are permissible in the coating of Stowell (col 7 lines 17-22, col 7 lines 43-65).
Regarding claim 3, the coating of Stowell as modified by the organic binders of Saha teaches:
a liquid (Stowell: col 5 lines 14-18 and lines 22-25, “solvent”) added to the dry composition to form a slurry for spraying the mixture.
Regarding claim 4, the coating of Stowell as modified by the organic binders of Saha teaches:
the liquid comprises a low boiling point liquid (Stowell: col 5 lines 22-25, methanol ethanol, acetone, isopropyl alcohol, or trichloroethylene).
Regarding claim 5, the coating of Stowell as modified by the organic binders of Saha teaches:
the mixture defines a solids loading between 30 percent by mass and 80 percent by mass (Stowell: col 5 lines 24-28, 40-65% alumina powder. The amounts of binder taught by Saha in ¶31 will still provide solids loading in the claimed range.).
Regarding claim 6, the coating of Stowell as modified by the organic binders of Saha teaches:
the mixture defines a specific gravity between about 0.8 grams per cubic centimeter and 3 grams per cubic centimeter (Stowell: For the mixture described in col 9 lines 2-7, the coarse alumina has a density of 1.1 g/cm3, the fine alumina has a density of 1.1 g/cm3 (see Baikalox), the SR 350 has a density of 1.06 g/cm3, the reagent alcohol has a density of 0.8 g/cm3. A mixture of these substances will have a density between 0.8 and 1.1 g/cm3. The amounts of binder taught by Saha in ¶31 will not significantly impact this density.).
Regarding claim 8, the coating of Stowell as modified by the organic binders of Saha teaches:
the dry composition defines an activation temperature range from 300 degrees Celsius to 1200 degrees Celsius (Stowell: col 7 lines 7-22) such that the thermal barrier coating powder mixture is configured to be sprayed on in situ and cured by exposure to operating temperatures within the gas turbine engine (based solely on the required temperature).
Regarding claim 9, the coating of Stowell as modified by the organic binders of Saha teaches:
the dry composition further comprises at least one additional binder additive (silica, silicates, or mullite, Stowell: col 4 lines 13-24, col 5 lines 17-22), wherein the low surface area ceramic powder, the high surface area ceramic powder, the at least one organic binder additive (of Saha), and the at least one additional binder additive together define an activation temperature range from at least 300 degrees Celsius to 1200 degrees Celsius (Stowell: col 7 lines 7-22).
Regarding claim 10, the coating of Stowell as modified by the organic binders of Saha teaches:
the high surface area powder defines a curing temperature greater than 1000 degrees Celsius (“curing” as defined in the instant specification at ¶69 is a temperature at which diffusion begins. According to the instant specification at ¶66, diffusion occurs with sintering, Stowell at col 9 lines 5-8 discloses a sintering temperature of 900 to 1080º Celsius).
Regarding claim 11, the coating of Stowell as modified by the organic binders of Saha teaches:
the low surface area ceramic powder and high surface area ceramic powder together makeup at least 80% by weight of the dry composition of the sprayable thermal barrier coating powder mixture (Stowell: col 5 line 25-29 dry = alumina + silica precursor + binder of Saha. The amounts of binder taught by Saha in ¶31 will still provide the claimed range. ).
Regarding claim 19, Stowell discloses:
A sprayable (col 5 lines 14-16) thermal barrier (col 4 lines 7-9 “barrier to thermal radiation” col 7 lines 17-22 “voids serve to reduce the thermal conductivity of the coating,” according to the instant specification at ¶44, alumina is an appropriate material for the thermal barrier coating) coating powder mixture for a gas turbine engine (see turbine blade in Fig 1) comprising:
a dry composition (powder) comprising a low surface (“coarser constituent” col 4 line 67-col 5 line 3, “0.5 m2/g”) area ceramic (alumina) powder, … and a high surface area (“finer constituent” col 5 lines 3-6, “about 10 m2/g”) ceramic (alumina) powder, the dry composition defining an activation temperature range from at least 300 degrees Celsius to 1200 degrees Celsius (col 7 lines 7-22) such that the thermal barrier coating powder mixture is configured to be sprayed on in situ and cured by exposure to operating temperatures within the gas turbine engine (based solely on the required temperature).
Stowell does not disclose, but Saha teaches, as described above in the rejection of claim 1:
at least one organic binder additive configured to function as a binder only at temperatures up to 500°C or below (¶28, ¶29, ¶32, ¶34).
Regarding claim 20, the coating of Stowell as modified by the organic binders of Saha teaches:
the low surface area ceramic powder, if included, has less than 5 meters squared of surface area per gram (“coarser constituent” col 4 line 67-col 5 line 3, “0.5 m2/g…, and wherein the high surface area ceramic powder has greater than 10 meters squared of surface area per gram and less than 4,000 meters squared of surface area per gram (“finer constituent” col 5 lines 3-6, “about 10 m2/g,” about 10 includes some values greater than 10. Further, the particles of the “finer constituent” having the least surface area could be considered as part of the “low surface area ceramic powder,” thus yielding a slightly higher median surface area for the high surface area powder. This is similar to elements of the analysis in the EPO Opinion.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stowell (US 6,465,090) in view of Saha (US 2017/0247787), as applied to claim 3 and further in view of Schaedler (WO 2016/153543).
Regarding claim 7, Stowell/Saha does not teach:
the mixture once cured defines a thermal conductivity between 0.4 Watts/meters-Kelvin and 2 Watts/meters-Kelvin, each at 1000 degrees C.
Stowell discloses that the coating is sintered to include voids to reduce the thermal conductivity of the coating (col 7 lines 18-22).
Schaedler teaches:
typical thermal barrier coatings have a thermal conductivity of 0.8 to 1.6 W/mK (at room temperature, ¶3).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixture of Stowell by sintering the mixture to leave a void fraction sufficient to provide a thermal conductivity between 0.8 and 1.6 W/mK, as taught by Schaedler to be an appropriate thermal conductivity for a thermal barrier coating.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-17 are allowed, and claim 18 is objected to for formal matters, but otherwise allowable.
Regarding claim 12, the nearest prior art is Skoog, as applied in the Non-Final Rejection dated 29 June 2022. Skoog does not disclose “at least one organic binder additive configured to function as a binder only at temperatures up to 500°C or below.” Skoog explicitly discloses that the (non-organic) binder is a precursor of the matrix in the finished coating (col 4 lines 50-61) and that the binder provides the required thixotropic properties (col 3 lines 21-65) and adhesion (col 4 lines 8-16) during the green period (col 9 lines 18-30). There is not motivation to modify Skoog with an additional or alternative binder, which would be hindsight reconstruction or “a solution looking for a problem.” 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The coating of Stowell may be applied by spraying a slurry (col 5 lines 11-45) or as a tape (col 5 line 46-col 6 line 18). The tape may have a plasticizer (col 5 lines 55-56) 
Boutwell (US 2009/0162674) teaches:
a barrier coating applied as a tape to a gas turbine component (¶17). To prepare the tapes, a slurry including a plasticizer is made (¶20). The plasticizer may be polyethylene glycol (¶24).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tape coating of Stowell by using polyethylene glycol as a plasticizer, as taught by Boutwell, because polyethylene glycol is appropriate as a plasticizer for tapes of a barrier coating for gas turbine components. Polyethylene glycol has a boiling point or flash point lower than 500ºC, and thus would not act as a binder above this temperature because it would evaporate away.
Claims 1, 12, and 19 require a sprayable thermal barrier coating mixture. A tape achieved by the combination of Stowell (tape embodiment) with the plasticizer of Boutwell) does not meet this limitation.

McEvoy (US 2018/0050964) teaches:
A thermal barrier coating repair composition having an aqueous dispersant including ammonium polyacrylate and water (¶40). According to Lubrizol (“The Role of Dispersants in Advanced Ceramics”), “dispersants are used in ceramic formulations to wet and disperse fine powders in media (like water), and for rheology control. Dispersants can help to decrease viscosity and help achieve a narrow particle size distribution by reducing agglomeration.” Lubrizol continues “dispersants are critical components when formulating ceramic slurries and pastes.” It is not clear that the dispersant acts as a binder. The instant specification recites “acrylates” as an example of a binder (¶61). Tozzi (“Binders for Ceramic Bodies”) lists “sodium and ammonium salts of polyacrylate acid” as an organic binder for ceramics. Thus, the ammonium polyacrylate, which is intended as a dispersant, can also function as a binder.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating of Stowell by adding ammonium polyacrylate, as taught by McEvoy, to act as a dispersant to obtain he benefit of reducing agglomeration of the particles.
Since the binder here is aqueous, it may not meet the limitations for “powder mixture.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/
Primary Examiner, Art Unit 3745